Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 2, 2020, that includes a response to the Final Office Action mailed July 2, 2020, has been entered. Claims 1, 5, 8, 28, and 30-34 have been amended; and no claims have been canceled or newly added. Claims 4, 9-27, 29, and 31-33 have previously been withdrawn. Claim 5, as now amended, is directed to non-elected subject matter (i.e. Group III), and is thus hereby also withdrawn (see below). Claims 1-3, 6-8, 28, 30, and 34 are currently under examination in the application.
Election/Restrictions
Claims 1-3, 6-8, 28, and 34, as now amended, are effectively directed to non-elected subject matter, specifically a non-elected species of further constituent. The elected species of “further constituent” to which the examination is limited at this time is “stabilizing agent”, not “water”, and the elected species of “stabilizing agent” is xanthan gum, not “water”.
does remain in effect, and will continue to remain in effect going forward, as a courtesy, claims 1-3, 6-8, 28, and 34 will continue to be examined. 
However, claim 5, as now amended, is also directed to non-elected subject matter, specifically to Group III subject matter. Therefore, in view of the present amendment, claim 5 is hereby withdrawn. 
Claims 1-3, 6-8, 28, 30, and 34 are currently under examination. 
Claim Objections
Claims 5, 8, 12, 27, 28, and 31-33 are objected to for the following reasons:
1. Claims 5, 12, 27, and 31-33 contain improper status identification. These claims have been withdrawn, and should thus be properly be identified accordingly as “withdrawn”. 
2. Claim 8 contains the expression “the amount of the stabilizing agent approximately”, which appears to be missing “is” between “agent” and “approximately”. 
3. Claim 28 contains the phrase “sufficient form holding ability”, which is in improper English grammatical form.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-8, 28, 30, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-3, 6-8, 28, 30, and 34 are directed to essentially nothing more than a mixture of natural ingredients which are found in nature. This judicial exception is not integrated into a practical application since the claims are directed merely to the composition and not to a method of using the composition. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all of the requisite ingredients, i.e. copper sulfate, (bentonite) clay, sodium bicarbonate, and water, are natural ingredients found in nature, and the further requisite “stabilizing agent” and “thickening agent” also include elements, such as e.g. mustard, egg yolk, carrageenan, etc. that are also natural ingredients found in nature. Nothing appears to have been done to transform the individual requisite natural ingredients into a form or function that is significantly different from that found in nature.
Applicant contends that “the claimed compositions are eligible for patenting” because they “are directed to one of the four statutory categories of invention” and “the Examiner never states that the mixture itself can be found in nature…that is because it cannot”, and “the resultant nature-based combinations are markedly different from each of those natural ingredients individually” and “it is inconceivable how a mixture of copper sulfate and clay has the same form or function than either copper sulfate or clay on its own”. 
The Examiner, however, would like to refer Applicant to some actual U.S. Supreme Court case law, i.e. the decision in Funk Brothers Seed Co. v. Kalo Inoculant Co. (1948). Specifically, an inoculant for leguminous plants comprising a mixture of Rhizobium californiana and Rhizobium phaseoli was found to be patent-eligible since the combination of the two transformed R. californiana alone such that it was able to infect both lupine and wild indigo, whereas in nature R. californiana is able to infect lupine only. However, other combinations of natural inoculants were found to be patent-ineligible even though the combination itself was deemed not found in nature, because the combination did not transform any of the individual requisite inoculant ingredients into a form or function that is significantly different from that found in nature. Indeed, these combinations of inoculants as a whole provided a set of functions that were not all found in any one of the individual elements alone in isolation. Despite that, these combinations were patent-ineligible. Hence, contrary to Applicant’s assertion, one or more of the individual natural constituent elements alone must acquire an additional form or function not found in nature as a result of the combination. Applicant has not presented any evidence whatsoever that e.g. either the copper sulfate, the clay or the sodium bicarbonate in the claimed mixture acquires a novel or different form or function not found in nature as a result of the combination. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 28, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 28, and 30 provide that the amounts of copper sulfate, clay (bentonite) and sodium bicarbonate are each present in the composition in the amount of 5-50% by weight. These limitations appear nowhere at all in the original specification. Moreover, it is noted that in the original claim set filed March 9, 2018, claim 28 is directed to a composition that comprises 5-50% copper sulfate, 5-50% bentonite clay, and 5-50% sodium bicarbonate, but these percentages are based on the volume of the composition, not on the weight. Finally, Applicant’s assertion that because the composition of Example 1 contains 18.07 wt% copper sulfate, as calculated, which falls within the range 5-50% by weight, adequate support thus exists for the broad range of 5-50 wt% is simply not convincing at all. 
Claims 1, 28, and 30 provide that the amount of water is 5-50 wt%. Applicant has not pointed to where they find support for this limitation in the original specification and claims. .Although the original specification and claims disclose that the composition can contain water, the original specification and claims do not expressly disclose or otherwise provide adequate support for the claimed range of 5-50 wt% water. 
approximately 0.5-5.0 wt%. Applicant has never pointed to where they find support for this limitation in the original specification and claims. The original specification and claims do not expressly disclose or otherwise provide adequate support for the claimed range of 0.5-5 wt% stabilizing agent. 
This constitutes new matter. 
Claims 2, 3, and 6-8 depend from claim 1.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 28, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 28, and 34 are directed to a composition that comprises “clay” and also comprises “water”. The clay can be e.g. bentonite clay (i.e. the elected species of clay). One of ordinary skill in the art would immediately recognize that clays in general contain significant amounts of water. For example, natural bentonite clay contains about 30% water, and even kiln dried bentonite clay contains about 15% water. Hence, one of ordinary skill in the art cannot definitively ascertain whether the “water” element 
Claim 8 expressly states that the percentage range is merely an approximation, which is inherently indefinite, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. For example, on the scale of 1-100%, does e.g. 10% constitute “approximately” 0.5-5%? How about 12%?
Claim 28 is indefinite because the recited percentages are mere approximations, and thus one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. For example, one of ordinary skill in the art cannot definitively ascertain whether or not e.g. 62% clay satisfies the limitation “approximately 50%” clay. 
Claims 2, 3, and 6-8 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao (Chinese Patent Application Pub. No. CN104645539A).
Applicant claims an antimicrobial composition for packing a hoof comprising copper sulfate, clay, sodium bicarbonate, and water. 
Yao discloses the following:
1. A powder composition comprising 40% copper sulfate, bentonite clay, and sodium bicarbonate; and 
2. A gel composition comprising the combination of i) a powder containing 40% copper sulfate, bentonite clay, sodium bicarbonate, and ii) water; wherein the gel composition comprises by weight 1 part of element i), 10-20 parts water, and 2 parts silicate. Such a composition would thus contain (1/13 to 1/23)(40%) copper sulfate or from about 2-3 wt% copper sulfate. 
Both 1 and 2 anticipate the instantly claimed composition. For composition 1, it is noted that bentonite clay naturally contains about 30-40% water, and even when dried in an oven contains about 15% water. Thus, composition 1 contains water. 
Composition 1 contains 40% copper sulfate, and composition 2 contains anywhere from about 2-3% copper sulfate. One of ordinary skill in the art would immediately understand that 2-3% copper sulfate, and certainly 40% copper sulfate, are “antimicrobial effective amounts” of copper sulfate. 
Applicant’s intended use of employing the composition for “hoof-packing” carries no patentable weight. 
Therefore, Yao anticipates the composition of claim 34.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 28, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Patent Application Pub. No. 2004/0175433), in view of Mankovitz (U.S. Patent Application Pub. No. 2009/0204187).
Applicant Claims

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Thomson discloses a composition for the treatment or prevention of hoof infections in mammals comprising e.g. copper sulfate, a clay, xanthan gum, a thickening agent, and water; wherein the composition has a sufficiently viscous consistency that it adheres to the surface of the hoof (i.e. has a “sufficient form holding ability”), the copper sulfate can be present in the amount of e.g. 27% and the clay can be present in the amount of e.g. 15% (i.e. both within the required range of 5-50%), and wherein the xanthan gum can be present in the amount of e.g. 7% (i.e. satisfies the claimed limitation of “approximately” 0.5-5%) (abstract; paragraphs 0001, 0005, 0008-0013, 0016, 0019, 0021, 0023, 0027, 0029, 0035, 0036, 0040, and 0042). 
Mankovitz discloses a composition for the treatment or prevention of infections and for promoting general health and removal of toxins from a mammalian subject comprising an alkalizing agent and a natural clay, wherein the alkalizing agent can be sodium bicarbonate, and the natural clay can be bentonite, and wherein the composition can have a liquid carrier and can be topically applied to the scalp or skin of the 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Thomson does not explicitly disclose that the composition contains sodium bicarbonate and that the clay is specifically a natural bentonite clay. These deficiencies are cured by the teachings of Mankovitz. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Thomson and Mankovitz, outlined supra, to devise Applicant’s presently claimed composition. 
Thomson discloses a composition for application to the hooves of mammals (e.g. cattle) comprising e.g. copper sulfate, a clay, xanthan gum, a thickening agent, and water; wherein the composition has a sufficiently viscous consistency that it is able to adhere to the surface of the hoof and dry quickly and wherein the composition treats and prevents infections of the hoof. Since Mankovitz discloses that the treatment or prevention of infections and removal of toxins from a mammalian subject (e.g. cattle) can be achieved by administering a composition comprising an alkalizing agent and a natural clay, wherein the alkalizing agent can be sodium bicarbonate, and the natural clay can be bentonite, and further discloses that such a composition can be topically applied to the scalp or skin of a mammal where the composition components works 
Anyone of ordinary skill in the art would readily know that copper sulfate pentahydrate is the most common and universally recognized form of copper sulfate, with the bright blue color. 
Mankovitz discloses that their composition can contain e.g. sodium bicarbonate, bentonite clay, and humic acid, and that the sodium bicarbonate can be present at 1-300 mEq, the clay can be present at 100 mg to 1 g, and the humic acid can be present at 50 mg to 1 g (see paragraphs 0021, 0026, 0038, 0039, and 0045). Hence, for the composition containing e.g. 1 mEq sodium bicarbonate, 100 mg clay, and 50 mg humic acid, and with 1 mEq sodium bicarbonate being equivalent to 84 mg sodium bicarbonate (i.e. 8.4% sodium bicarbonate is equivalent to 1 mEq/ml), the composition would thus contain 36% sodium bicarbonate, 43% bentonite clay, and 21% humic acid. Hence, the combination of Thomson and Mankovitz would thus result in a composition comprising e.g. 27% copper sulfate, 15-43% (bentonite) clay, and 36% sodium bicarbonate (i.e. each within the claimed ranges).
Finally, Thomson expressly teaches that their composition preferably contains water as the carrier liquid (see paragraph 0010; claims 15 and 16). Although Thomson not strictly limited to this amount of water (see claims 15 and 16, which do not limit the proportion or amount of water). Indeed, Thomson is certainly not limited to the specific examples or even the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure and even the non-preferred embodiments. Not only does Thomson more broadly disclose that the amount of water in their composition is not strictly limited to any requisite amount of proportion (i.e. claims 15 and 16), Thomson’s broad teachings go even further, i.e. that the composition should have a sufficiently viscous consistency so as to adhere to the hoof surface of a mammal to which it is applied, and to stay there (e.g. not be “liquid” or “runny”), and dry as quickly as possible (see paragraphs 0005, 0008, 0010, 0039). Clearly, then, the amount or relative proportion of water in the composition is a “results-effective variable”, which can be optimized to achieve the desired viscous consistency and shorten the drying time. 
Clearly, one of ordinary skill in the art would, without a doubt, immediately recognize that the lower the amount or relative proportion of water in the composition, the more viscous, and for e.g. a given thin layer of the composition applied or painted onto the hoof surface, the lower the amount or relative proportion of water, and thus the more viscous the composition, the more likely the composition is to adhere to the hoof surface (e.g. to be less “runny”), and the shorter the drying time (i.e. since there is relatively less water). Hence, by optimizing the proportion of water to achieve these ends according to the teachings of Thomson, one of ordinary skill in the art would thus 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed October 2. 2020 have been fully considered but they are not persuasive. 
i) Applicant contends that “nowhere does Mankovitz disclose that alkalizing agents/sodium bicarbonate promotes the removal of toxins”, that “Mankovitz is specifically clear that it is the soil based components that are chiefly responsible for the binding and retention of toxins” and thus “Mankovitz makes a clear distinction between what binds/removes toxins (the soil-based components) and what creates the environment for greatest activity (the alkalizing agent/sodium bicarbonate)”, and that “the sole purpose of the alkalizing agent/sodium bicarbonate is to maintain the pH of urine”. 
The Examiner, however, would like to point out the following:
not disclose anywhere that sodium bicarbonate promotes the removal of toxins. This argument is incongruous. Indeed, anyone of ordinary skill in the art would immediately recognize that “creating the environment for greatest toxin removal activity” falls squarely within the scope of “promoting the removal of toxins”. 
2. Mankovitz discloses a composition for treating infections and removing toxins to thus promote health comprising an alkalizing agent (e.g. sodium bicarbonate), spore-forming bacteria, clay, and humic and/or fulvic acid (see paragraphs 0002, 0010, 0014).  Mankovitz expressly teaches that the alkalizing agent (e.g. sodium bicarbonate) is “for promoting a pH neutral or alkaline environment” in which the spore-forming bacteria, clay, and fulvic and/or humic acid “are believed to be most active to bind and retain toxins and thereby promote removal of toxins” (see paragraph [0024]). The combination thus facilitates a synergistic detoxification effect (see paragraph [0015]). 
3. Hence, the purpose of the alkalizing agent (e.g. sodium bicarbonate) is indeed to promote the removal of toxins. Applicant’s assertion that the sole purpose of the alkalizing agent is to “maintain the pH of urine” is a distortion and mischaracterization of the general teachings of Mankovitz. While Mankovitz does disclose that the alkalizing agent’s function to “promote a pH neutral or alkaline environment” in which the other components “most active to bind and retain toxins” is “reflected in the value of urine pH”, it’s simply a distortion to assert that the sole purpose of the alkalizing agent is to “maintain the pH of urine”. Rather, one of ordinary skill in the art would understand that the “environment” is much broader in scope than urine, and includes any environment in 
ii) Applicant contends that “Mankovitz neither discloses any liquid formulations or any liquid excipient”, that their topical compositions for “treating a subject to inhibit dandruff” do not contain an alkalizing agent/sodium bicarbonate, whereas “the presently claimed inventions are for topical applications” and “do not need a pH neutral or alkaline environment to be effective” and “the Examiner does not identify the problem that would motivate a person of ordinary skill in the art to use an alkalizing agent/sodium bicarbonate”.
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, Mankovitz expressly discloses that the pharmaceutically acceptable carrier can be a liquid (see paragraph [0062]). 
2. Mankovitz is not limited to the examples or the preferred embodiments, and these do not “teach away” from the broader disclosure and the non-preferred embodiments. From the broad disclosure of Mankovitz, one of ordinary skill in the art would clearly and unequivocally understand that the Mankovitz composition can be applied topically, e.g. to skin and scalp, of a mammal, and Mankovitz expressly discloses that mammal includes e.g. horses and cattle (i.e. which have hooves). 
3. One of ordinary skill in the art would be motivated to include an alkalizing agent for the benefits that this agent affords as expressly taught in the reference for the removal of toxins, regardless of whether or not Mankovitz employs an alkalizing agent in the specific example related to treating dandruff. Indeed, it is noted that in the example related to treating dandruff, Mankovitz also does not require all of elements including 
4. If anything, one of ordinary skill in the art would infer from the dandruff example that Mankovitz’s composition need only contain at least one of an alkalizing agent, spore-forming bacteria, clay, one or more humic acids and/or fulvic acids. In other words, the general teaching that the composition includes “an alkalizing agent, spore-forming bacteria, clay, one or more humic acids and/or fulvic acids”, i.e. such as presented in paragraph [0010], can be construed more broadly as requiring any one or combination but not necessarily all of the recited elements. 
5. Thomson, the cited primary reference, discloses a topical composition for treating and preventing hoof infections, comprising a clay. Mankovitz, like Thompson, is directed to a topical antimicrobial composition comprising e.g. spore-forming bacteria and a clay. Microbes often manufacture and secrete toxins and their virulence is often a direct correlation of the amount of toxins secreted. Spore-forming bacteria are harmless to animals but indirectly produce an antimicrobial effect by inhibiting undesirable microbes that cause topical (e.g. hoof) infections in mammals by competitive exclusion (see Mankovitz, paragraph 0014). Hence, in stark contrast to Applicant’s assertion, compositions containing bacteria can in fact be antibacterial, i.e. harmless bacteria providing an antibacterial activity against harmful bacteria. Since Mankovitz teaches that an alkalizing agent, e.g. sodium bicarbonate, promotes the removal of toxins when thus combined with e.g. a clay, without question one of ordinary skill in the art would be 
6. The cited prior art leads one of ordinary skill in the art to the claimed composition, and this is sufficient to preclude the patentability of the claimed composition. The cited prior art need not disclose Applicant’s intended use, need not disclose the particular problem Applicant aimed to solve, and need not disclose Applicant’s own specific reasons for including the individual requisite ingredients in the composition.
iii) Applicant contends that the present claims have now been amended to require the inclusion of 5-50% water, that “the compositions disclosed in Thomson are dry formulations”, that “Thomson specifically discloses that the compositions disclosed advantageously comprise about 85 to 95% water” and as Example 1 illustrates, when the dry formulation is combined with 85-95% water, the amounts of copper sulfate and clay in the final formulation are lower than the amounts presently claimed. 
The Examiner, however, would like to point out the following:
1. First, it is noted that claim 30 does not require any water at all, so these arguments do not apply to claim 30. 
2. Thomson expressly teaches that their composition preferably contains water as the carrier liquid (see paragraph 0010; claims 15 and 16). Although Thomson exemplifies 85-95% water, and could even be said to “prefer” this amount (see paragraph 0011). Thomson is not strictly limited to this amount of water (see claims 15 and 16, which do not limit the proportion or amount of water). Indeed, Thomson is 
3. Not only does Thomson more broadly disclose that the amount of water in their composition is not strictly limited to any requisite amount of proportion (i.e. claims 15 and 16), Thomson’s broad teachings go even further, i.e. that the composition should have a sufficiently viscous consistency so as to adhere to the hoof surface of a mammal to which it is applied, and to stay there (e.g. not be “runny”), and dry as quickly as possible (see paragraphs 0005, 0008, 0010, 0039). Clearly, then, the amount or relative proportion of water in the composition is a “results-effective variable”, which can be optimized to achieve the desired viscous consistency and shorten the drying time. 
4. Clearly, one of ordinary skill in the art would, without a doubt, immediately recognize that the lower the amount or relative proportion of water in the composition, the more viscous, and for e.g. a given thin layer of the composition applied or painted onto the hoof surface, the lower the amount or relative proportion of water, and thus the more viscous the composition, the more likely the composition is to adhere to the hoof surface (e.g. to be less “runny”), and the shorter the drying time (i.e. since there is relatively less water). Hence, by optimizing the proportion of water to achieve these ends according to the teachings of Thomson, one of ordinary skill in the art would thus arrive at a composition comprising 5-50 wt% water. This is not a patentable advance, but rather the work of the ordinary mechanic in the art, with predictable results. 
5. In view of the cited prior art rejection of record, one of ordinary skill in the art would thus arrive at a composition in which the “clay” of Thomson is specifically natural 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/DAVID BROWE/Primary Examiner, Art Unit 1617